Citation Nr: 1428720	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-20 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for large disc extrusion at L5-S1, claimed as lower back pain.

4.  Entitlement to service connection for numbness in hands and fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; The Veteran's County Veteran Service Officer
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to August 1998, January 2003 to January 2004, and September 2008 to September 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
  
The Veteran testified at an August 2012 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim must be remanded for further procedural development.  

Hearing Loss and Tinnitus

The Veteran was afforded an April 2011 VA audiological examination.  The examiner documented pure tone thresholds that were not consistent with a hearing loss disability under the provisions of 38 C.F.R. § 3.385.  There is no evidence that the Veteran has had audiological testing resulting in pure tone thresholds consistent with a hearing loss disability during the pendency of the claim (since December 2009).  The Board notes that when a chronic disability is not documented during the pendency of the appeal, a claim for service connection cannot succeed.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Nevertheless, the observes that several months prior to filing his claim, the Veteran underwent an August 2009 audiogram that contains findings consistent with a hearing loss disability in the Veteran's left ear.  While this was before the date of the Veteran's claim, the Board finds that it raises the possibility that the Veteran may have a hearing loss disability.  Additional examination would be probative in ascertaining whether the Veteran has a current hearing loss disability and/or tinnitus that are etiologically related to his military service.  

Lower Back Condition

The Veteran's April 2011 VA back examiner diagnosed him with a large disc extrusion at L5-S1, without current radiculopathy.  The examiner concluded that the Veteran's back condition was most likely related to his work on a ranch and not his active military service.  The examiner based this largely on the absence of complaints in the available service treatment records.  In addition, the examiner stated that there was "no aggravation identified during his last deployment as he was teaching agriculture, and there were no injuries or occurrence that he is aware of to have caused or worsened back pain."

The Veteran noted at his August 2012 Travel Board hearing that on his deployments he routinely carried a pack of approximately 70 to 80 pounds, which the Veteran believes caused or contributed to his current back disability.  The Board finds his testimony related to carrying heavy packs to be highly credible.  Upon remand, the Veteran should be afforded a new examination that considers his credible reports of carrying heaving packs.  

Numbness in Hands and Fingers

With respect to the Veteran's claim of numbness, the examiner diagnosed the Veteran with a bilateral hand strain and concluded that the condition was most likely related to his work on the ranch.  The examiner noted that there were no mentions of numbness or relevant symptoms in the Veteran's service treatment records.  The Board finds that a new examination is necessary in order for an examiner to provide an opinion in light of the Veteran's credible testimony of having to carry heavy packs weighing 70 to 80 pounds.  

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for his disabilities on appeal, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Take appropriate steps to obtain any outstanding service treatment records.  All steps taken should be documented in the file and the inability to obtain any records should be documented in the file with a Formal Finding of Unavailability.

3.  Upon receipt of any new records, schedule the Veteran for an audiological examination with a VA examiner of appropriate expertise.  

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Following a review of this remand directive, a complete review of the Veteran's claims file, and any further testing that may be required, if a diagnosis of a hearing loss disability and/or tinnitus is given, the examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's hearing loss disability and/or tinnitus is associated with his military service, to include any in-service noise exposure.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of any hearing loss disability on the Veteran's occupational functioning and daily activities.  In addressing this matter, the examiner should consider the Veteran's lay statements in the claims file.

4.  Upon receipt of any new records, schedule the Veteran for a VA back examination with an examiner of appropriate knowledge and expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner should:

(a)  identify with specificity any back disability that is currently shown, or manifested at any time since December 2009. 

(b)  for each back disability identified, the examiner shoulder offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the disability was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

(c)  for each back disability identified, the examiner shoulder offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the each diagnosed disability was sustained during service, or, is etiologically related to the Veteran's credible reports of carrying heavy pack during service. 

A complete rationale must be given for all opinions and conclusions. Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

5.  Upon receipt of any new records, schedule the Veteran for a VA hand examination with an examiner of appropriate knowledge and expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner should:

(a)  identify with specificity any hand or finger disability that is currently shown, or manifested at any time since December 2009. 

(b)  for each hand or finger disability identified, the examiner shoulder offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the disability was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

(c)  for each hand or finger disability identified, the examiner shoulder offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the each diagnosed disability was sustained during service, or, is etiologically related to the Veteran's credible reports of carrying heavy pack during service. 
		
A complete rationale must be given for all opinions and conclusions. Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

6.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



